Citation Nr: 1430650	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  99-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a February 21, 2013 Board decision.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to December 1976 and from January 1981 to October 1997.

In February 2013, the Board, in part, denied entitlement to an initial disability rating in excess of 30 percent for the residuals of left upper extremity cold exposure with Raynaud's syndrome and entitlement to an initial disability rating in excess of 30 percent for the residuals of right upper extremity cold exposure with Raynaud's syndrome.  In a March 2013 letter, the Veteran alleged that the Board had committed clear and unmistakable error (CUE) in adjudicating those issues.


FINDINGS OF FACT

1.  The Veteran, in a March 2013 letter, alleged CUE in the Board's February 21, 2013 decision regarding his entitlement to increased ratings for residuals of right and left upper extremity cold exposure with Raynaud's syndrome.

2.  In February 2014, the Board offered the Veteran the opportunity to have the February 21, 2013 decision vacated; in March 2014, the Veteran elected to have that decision vacated.

3.  The Board's February 21, 2013 decision is vacated in a separate action issued on the same date as this decision. 


CONCLUSION OF LAW

Due to the vacatur of the February 21, 2013 Board decision, the Veteran's allegation of CUE is moot and his motion must be dismissed.  38 U.S.C.A. § 7105.


ORDER

The motion for revision of the February 21, 2013 Board decision on the basis of CUE is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


